El Juez Presidente Se. del Tobo,
emitió la opinión dei tribunal.
Está envuelta en este caso una cuestión de traslado. Ra-món Nieves Mercado, como defensor judicial de Pilar Mer-cado, entabló demanda en la Corte de Distrito de San Juan, Primer Distrito, contra la Sucesión de José Sergio Mangual Falero, compuesta de su viuda y de ocho hijos, en solicitud *552de que se declare a Pilar Mercado bija natural reconocida de José Sergio Mangual Palero y se le entregue su herencia.
Emplazados los demandados, la viuda, por sí y como re-presentante de tres hijos menores de edad, y cuatro de los otros hijos demandados mayores de edad se unieron para solicitar el traslado del pleito a la Corte de Distrito de Hu-macao, basándose únicamente en que residían en dicho dis-trito de Humacao. El restante de los hijos demandados reside en el distrito de San Juan.
La corte negó el traslado porque el affidavit de méritos acompañado no era suficiente y porque no sólo el deman-dante sí que también uno de los demandados residía en el distrito de San Juan.
No conformes los demandados que solicitaron el traslado, establecieron el presente recurso de apelación.
, Hemos examinado el affidavit de méritos y seguramente aplicando la jurisprudencia establecida en el día de hoy en el caso de Balter, Carver & Morrell v. Healy & Siebert, de-cidiríamos que era suficiente, pero no fué ese el único motivo de la negativa. La parte demandante reside en el distrito de San Juan y residiendo también en dicho distrito uno de los demandados, aunque los otros residan en otro distrito la parte demandante tuvo derecho a entablar, y lo tiene a continuar el pleito en el distrito de San Juan. Ese es en realidad el verdadero fundamento de la orden recurrida.
Limitándonos a estudiar y a decidir la cuestión bajo el único aspecto que fué promovida, bastará citar el artículo 81 del Código de Enjuiciamiento Civil que, en lo pertinente, dice:
“En todos los demás casos el pleito deberá verse en el distrito en que residieren los demandados, o alguno de ellos, al iniciarse el litigio; * * (Las itálicas son nuestras.)
! Y la jurisprudencia de California, que interpretando un precepto de ley igual se ha pronunciado así:
*553“El derecho del demandado a que el caso se vea en el condado donde tiene su residencia al tiempo de comenzarse el pleito, está conferido por este artículo (Palmer & Rey v. Barclay, 92 Cal. 199; 28 Pac. 226); y cuando no existe disposición expresa en contrario, el condado donde debe celebrarse el juicio, sujeto ello sin embargo a la facultad de la corte para cambiar el lugar del juicio por razón de conveniencia de los testigos, incapacidad del juez o imposibilidad de obtener un juicio imparcial es el condado en que los demandados, o algunos de ellos, residían al comenzarse la acción. Bonestell v. Curry, 153 Cal. 418; 95 Pac. 887. * * * Si un demandado reside en un condado y un codemandado reside en otro condado dis-tinto, el demandante puede obtener que el caso sea juzgado en uno u otro condado. O’Brien v. O’Brien, 16 Cal. App. 193; 116 Pac. 696; Hellman v. Logan, 148 Cal. 58; 82 Pac. 848. Una acción para obtener indemnización por la pérdida de una propiedad por fuego, causada por la negligencia de los demandados, puede ser estable-cida en el condado donde resida cualquiera de los demandados. Quint v. Dimond, 135 Cal. 572; 67 Pac. 1034. Una acción para cobrar una participación social y para la rendición de cuentas, debe ser vista en el condado en que residen los demandados, o algunos de ellos, al comenzarse la misma; y es sólo cuando ninguno de los demandados es residente del estado que puede el demandante de-, signar en su demanda el lugar del juicio (Banta v. Wink, 119 Cal. 78; 51 Pac. 17); e incumbe a la parte que promueve la cuestión el probar que ninguno de los demandados reside en el condado donde se ha comenzado la acción. Modoc County v. Madden, 136 Cal. 134; 68 Pac. 491. La prueba a que debe someterse la cuestión es: ¿Reside alguna de las partes necesarias en el condado donde se ha comenzado la acción? En caso afirmativo, el caso puede verse allí. Hellman v. Logan 148 Cal. 58; 82 Pac. 848.” Farr all’s Code Civil Proa.’ vol. I, pág. 276.
Debe confirmarse la orden apelada.

Confirmada la orden negatoria de traslado.

Jueces concurrentes: Sres. Asociados Wolf,- Audrey, Hutchison y Franco Soto. •